MEMORANDUM**
Mohammad Monowar Hossain, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Hossain challenges the Immigration Judge’s (“IJ”) adverse credibility determination. However, the adverse credibility determination made by the IJ and affirmed by the BIA is supported by specific and cogent explanations that “go to the heart of the asylum claim.” Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). It follows that the IJ’s decision to deny asylum is supported by substantial evidence. See id. at 992.
By failing to qualify for asylum, Hossain necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003). Hossain is also not entitled to CAT relief because he did not demonstrate that it is more likely than not that he would be tortured if returned to Bangladesh. See Malhi, 336 F.3d at 993.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.